Motion granted and Order filed February 3, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00761-CV
                                   ____________

                        CITY OF HOUSTON, Appellant

                                         V.

                    MARIA CHRISTINA GOMEZ, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-59953

                                     ORDER

      Before the court is appellant’s motion to transfer record from prior related
appeal. Appellant’s motion to transfer record is hereby GRANTED. The Clerk of
Court is directed to transfer the clerk’s record and reporter’s record from Cause No.
14-17-00811-CV to the file for this appeal. As clerk’s and reporter’s records have
already been filed and labeled Volume 1 prior to the motion’s filing, in the interest
of efficiency, the transferred records do not themselves need to be labeled Volume
1, and the already-filed records do not need to be relabeled.

                                       PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Wilson.